Name: Commission Regulation (EC) No 1336/98 of 25 June 1998 determining the extent to which applications lodged in June 1998 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  food technology;  animal product;  trade
 Date Published: nan

 EN Official Journal of the European Communities 26. 6. 98L 183/88 COMMISSION REGULATION (EC) No 1336/98 of 25 June 1998 determining the extent to which applications lodged in June 1998 for import rights in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1045/ 98 of 19 May 1998 opening and providing for the admin- istration of an import tariff quota for frozen beef intended for processing (1 July 1998 Ã¯ £ § 30 June 1999) (1), and in particular the second subparagraph of Article 3 (3) thereof, Whereas Article 1 (2) of Regulation (EC) No 1045/98 fixes the quantities of frozen beef intended for processing which may be imported under special terms in 1998/99; Whereas Article 3 (3) of Regulation (EC) No 1045/98 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities which exceed the quantities available; whereas, under these circumstances and taking care to ensure an equit- able distribution of the available quantities, it is appro- priate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Regulation (EC) No 1045/98 for the period 1 July 1998 to 30 June 1999 shall be granted to the following extent, expressed as bone-in beef: (a) 0,693 % of the quantity requested for beef imports intended for the manufacture of preserves' as defined by Article 1 (2) (a) of Regulation (EC) No 1045/98; (b) 49,969 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 1 (2) (b) of Regulation (EC) No 1045/98. Article 2 This Regulation shall enter into force on 26 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 149, 20. 5. 1998, p. 12.